
	

113 S784 IS: Agricultural Opportunities for Military Veterans Act 
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 784
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Baucus (for himself
			 and Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To expand agricultural opportunities for military
		  veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Agricultural Opportunities for
			 Military Veterans Act .
		2.Value-added
			 agricultural market development program grantsSection 231(b) of the Agricultural Risk
			 Protection Act of 2000 (7 U.S.C. 1632a(b)) is amended—
			(1)in paragraph (6)—
				(A)in subparagraph (B), by striking
			 and at the end;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)veteran farmers
				or ranchers (as defined in section 2501(e) of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C.
				2279(e))).
						; and
				
				(2)in paragraph
			 (7)(B), by striking 2012 and inserting
			 2017.
			3.Outreach and
			 assistance for socially disadvantaged farmers and ranchers and veteran farmers
			 and ranchers
			(a)Outreach and
			 assistance for socially disadvantaged farmers and ranchers and veteran farmers
			 and ranchersSection 2501 of the Food, Agriculture, Conservation,
			 and Trade Act of 1990 (7 U.S.C. 2279) is amended—
				(1)in the section
			 heading, by inserting and
			 veteran farmers and ranchers after
			 ranchers;
				(2)in subsection
			 (a)—
					(A)in paragraph
			 (2)(B)(i), by inserting and veteran farmers or ranchers after
			 ranchers; and
					(B)in paragraph
			 (4)—
						(i)in
			 subparagraph (A)—
							(I)in the heading,
			 by striking Fiscal
			 years 2009 through 2012 and inserting
			 Mandatory
			 funding;
							(II)in clause (i),
			 by striking and at the end;
							(III)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
							(IV)by adding at the
			 end the following:
								
									(iii)$5,000,000 for
				each of fiscal years 2013 through 2017.
									;
				and
							(ii)by
			 striking subparagraph (B) and inserting the following:
							
								(B)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for each of fiscal years 2013 through
				2017.
								;
						(3)in subsection
			 (b)(2), by inserting or veteran farmers and ranchers after
			 socially disadvantaged farmers and ranchers; and
				(4)in subsection
			 (c)—
					(A)in paragraph
			 (1)(A), by inserting veteran farmers or ranchers and before
			 members; and
					(B)in paragraph
			 (2)(A), by inserting veteran farmers or ranchers and before
			 members.
					(b)Definition of
			 veteran farmer or rancherSection 2501(e) of the Food,
			 Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e)) is amended
			 by adding at the end the following:
				
					(7)Veteran farmer
				or rancherThe term veteran farmer or rancher means
				a farmer or rancher who served in the active military, naval, or air service,
				and who was discharged or released from the service under conditions other than
				dishonorable.
					.
			4.Beginning farmer
			 and rancher development program under Farm Security and Rural Investment Act of
			 2002Section 7405 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3319f) is amended—
			(1)in subsection
			 (c)(8)—
				(A)in subparagraph
			 (B), by striking and at the end;
				(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(C)by adding at the
			 end the following:
					
						(D)beginning farmers
				and ranchers who are veterans (as defined in section 101 of title 38, United
				States Code).
						;
				and
				(2)by redesignating
			 subsection (h) as subsection (i);
			(3)by inserting
			 after subsection (g) the following:
				
					(h)State
				grants
						(1)Definition of
				eligible entityIn this subsection, the term eligible
				entity means—
							(A)an agency of a
				State or political subdivision of a State;
							(B)a national,
				State, or regional organization of agricultural producers; and
							(C)any other entity
				determined appropriate by the Secretary.
							(2)GrantsThe
				Secretary shall use such sums as are necessary of funds made available to carry
				out this section for each fiscal year under subsection (i) to make grants to
				States, on a competitive basis, which States shall use the grants to make
				grants to eligible entities to establish and improve farm safety programs at
				the local level.
						;
				and
			(4)in subsection (i)
			 (as redesignated by paragraph (2))—
				(A)in paragraph
			 (1)—
					(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
					(ii)in
			 subparagraph (A), by striking and at the end;
					(iii)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(iv)by
			 adding at the end the following:
						
							(C)$17,000,000 for
				each of fiscal years 2013 through 2017, to remain available until
				expended.
							;
				
					(B)in paragraph
			 (2)—
					(i)in
			 the heading, by striking for fiscal years 2009 through 2012;
			 and
					(ii)by
			 striking 2012 and inserting 2017; and
					(C)by striking
			 paragraph (3).
				5.Military
			 veterans agricultural liaison
			(a)In
			 generalSubtitle A of the
			 Department of Agriculture Reorganization Act of 1994 is amended by inserting
			 after section 218 (7 U.S.C. 6918) the following:
				
					219.Military
				veterans agricultural liaison
						(a)AuthorizationThe
				Secretary shall establish in the Department the position of Military Veterans
				Agricultural Liaison.
						(b)DutiesThe
				Military Veterans Agricultural Liaison shall—
							(1)provide
				information to returning veterans about, and connect returning veterans with,
				beginning farmer training and agricultural vocational and rehabilitation
				programs appropriate to the needs and interests of returning veterans,
				including assisting veterans in using Federal veterans educational benefits for
				purposes relating to beginning a farming or ranching career;
							(2)provide
				information to veterans concerning the availability of and eligibility
				requirements for participation in agricultural programs, with particular
				emphasis on beginning farmer and rancher programs;
							(3)serving as a
				resource for assisting veteran farmers and ranchers, and potential farmers and
				ranchers, in applying for participation in agricultural programs; and
							(4)advocating on
				behalf of veterans in interactions with employees of the Department.
							(c)Contracts and
				cooperative agreementsFor purposes of carrying out the duties
				under subsection (b), the Military Veterans Agricultural Liaison may enter into
				contracts or cooperative agreements with the research centers of the
				Agricultural Research Service, institutions of higher education, or nonprofit
				organizations for—
							(1)the conduct of
				regional research on the profitability of small farms;
							(2)the development
				of educational materials;
							(3)the conduct of
				workshops, courses, and certified vocational training;
							(4)the conduct of
				mentoring activities; or
							(5)the provision of
				internship
				opportunities.
							.
			(b)Conforming
			 amendmentsSection 296(b) of the Department of Agriculture
			 Reorganization Act of 1994 (7 U.S.C. 7014(b)) is amended—
				(1)in paragraph
			 (6)(C), by striking the or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(8)the authority of
				the Secretary to establish in the Department the position of Military Veterans
				Agricultural Liaison in accordance with section
				219.
						.
				6.Conservation
			 reserve program transition incentive program
			(a)In
			 generalSection 1235(f) of
			 the Food Security Act of 1985 (16 U.S.C. 3835(f)) is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A) by inserting , a veteran farmer or rancher (as defined
			 in section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of
			 1990 (7 U.S.C. 2279(e))), before or socially disadvantaged
			 farmer or rancher; and
				(2)by adding at the
			 end the following:
					
						(3)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $50,000,000 for the period of fiscal years 2013 through
				2017.
						.
				7.Environmental
			 quality incentives programSection 1240B(d)(4)(A) of the Food Security
			 Act of 1985 (16 U.S.C. 3839aa–2(d)(4)(A)) is amended in the matter preceding
			 clause (i) by inserting , a veteran farmer or rancher (as defined in
			 section 2501(e) of the Food, Agriculture, Conservation, and Trade Act of 1990
			 (7 U.S.C. 2279(e))), before or a beginning farmer or
			 rancher.
		8.Reservation of
			 funds to provide assistance to certain farmers or ranchers for conservation
			 accessSection 1241(g) of the
			 Food Security Act of 1985 (16 U.S.C. 3841(g)) is amended—
			(1)in paragraph (1), by striking
			 2012 and inserting 2017; and
			(2)by adding at the end the following:
				
					(4)PreferenceIn
				providing assistance under paragraph (1), the Secretary shall give preference
				to a veteran farmer or rancher (as defined in section 2501(e) of the Food,
				Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279(e))) that
				qualifies under subparagraph (A) or (B) of paragraph
				(1).
					.
			9.Administrative
			 requirements for conservation programsSection 1244(a)(2) of the Food Security Act
			 of 1985 (16 U.S.C. 3844(a)(2)) is amended by adding at the end the
			 following:
			
				(E)Veteran farmers
				or ranchers (as defined in section 2501(e) of the Food, Agriculture,
				Conservation, and Trade Act of 1990 (7 U.S.C.
				2279(e))).
				.
		
